          Case 1:18-cv-00090-JPO Document 83 Filed 03/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 STASON SUTTON,                                            Docket No. 1:18-cv-00090 (JPO)

                            Plaintiff,

                    -against-                              NOTICE OF MOTION

626 EMMUT PROPERTIES, LTD. AND 10TH                        Oral Argument Requested
AVENUE GROUP, INC.

                            Defendants.

Sirs:
PLEASE TAKE NOTICE, that upon the Declaration of Bruce Horowytz, made on the 30th day of

March, 2020, the Statement Pursuant to Rule 56.1, and the accompanying memorandum of law,

the undersigned will move this Court pursuant to FRCP 56 at the Courthouse, 40 Foley Square,

New York, New York on the 30TH day of April, 2020 at 10 a.m. in the forenoon or as soon

thereafter as counsel may be heard for an order:


    1. Declaring that the restaurant known as 44 & 10 Hell’s Kitchen, located at 626 Tenth

        Avenue, NY, NY (the “Subject Property”), was not in full compliance with the Americans

        with Disability Act, 42 U.S.2d 12181, et seq. (the “ADA”), when this case was

        commenced, but promptly made, without judicial intervention, readily achievable

        accommodations to allow access and use by persons with disabilities using wheelchairs

        and that at present there is no discrimination against such individual within the meaning of

        the ADA.


    2. Awarding the Plaintiff the sum of $9,500 for legal fees, expert fees and costs and

        disbursements, or alternatively, severing the issue of legal fees, expert fees and costs, to be

        determined by the Court on a fee application.
         Case 1:18-cv-00090-JPO Document 83 Filed 03/31/20 Page 2 of 2




   3. Dismissing without prejudice all non-federal claims raised in the complaint.


   4. Granting to defendants such other and further relief as to the Court may seem just and

       proper.

Dated: March 31, 2020
       New York, New York
                                           DL PARTNERS
                                           D’AGOSTINO, LEVINE, LANDESMAN,
                                           LEDERMAN, RIVERA & SAMPSON LLP


                                           By: ___/s/_____________________________
                                                  Bruce H. Lederman, Esq. (BL5758)
                                                  Eric R. Garcia, Esq. (EG1974)
                                                  Attorneys for the Defendant
                                                  626 EMMUT PROPERTIES, LTD
                                                  345 Seventh Avenue, 23rd Floor
                                                  New York, NY 10001
                                                  Tel: (212) 564-9800
                                                  Fax: (212) 564-9802
                                                  blederman@dlpartnerslaw.com
                                                  egarcia@dlpartnerslaw.com

                                           Arshack, Hajek and Lehrman, PLLC,


                                           By:_____/s/_______________________________
                                                 Michael B. Lehrman, Esq.
                                                 Attorneys for the Defendant
                                                 10TH AVENUE GROUP, INC.
                                                 1790 Broadway, Suite 710
                                                 New York, NY 10019
                                                 Tel: 212 582-6500
TO:
Parker Hanski, LLC
Attorneys for Plaintiff
40 Worth Street, 10th Floor
New York, NY 10013
